                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

MATTIE D.C.,                                   §
                                               §
       Plaintiff,                              §
                                               §
v.                                             §
                                               §           No. 3:18-CV-0281-D
NANCY A. BERRYHILL,                            §
Acting Commissioner of the                     §
Social Security Administration,                §
                                               §
       Defendant.                              §

                                           ORDER

       The court has under consideration the February 13, 2019 findings, conclusions, and

recommendation of the United States Magistrate Judge and petitioner’s February 27, 2019

objections. The court has made a de novo review of those portions of the proposed findings,

conclusions, and recommendation to which objections were made. The objections are overruled,

the findings, conclusions, and recommendation of the United States Magistrate Judge are adopted,

and the Commissioner’s decision is affirmed.

       SO ORDERED.

       March 7, 2019.


                                            _________________________________
                                            SIDNEY A. FITZWATER
                                            SENIOR JUDGE
